DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant has not presented any amendment after the final action mailed 12/7/2021. The arguments presented 5/9/2022 after the final action were addressed in the advisory action mailed on5/17/2022. A few points are reiterated below.

Regarding the priority issue, the provisional Application No. 62/427,394 does not even mention biological material, specific chiral molecules, long chain molecules, amino acid, protein, sweat, saliva or breath of organisms. Therefore, the priority issues with the provisional Application No. 62/427,394 stand.

Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
The applicant argues that the references fail to disclose ""two quarter-wave or half-wave plates positioned within the optical cavity, one of the two quarter-wave or half-wave plates being positioned between the first mirror and the circularly birefringent sample medium within the optical cavity, and the other of the two quarter-wave or half-wave plates being positioned between the second mirror and the circularly birefringent sample medium within the optical cavity," because Scarlett specifies that the polarization axis for the polarization plates 112 must be acute, i.e., less than 90 degrees based on [0028] and [0029]. The examined disagrees. The polarization axis refers to the orientation f the wave-plate and not the type of wave-plate and the claims do not specify the waveplate orientation. Whether a wave-plate is quarter-wave or half-wave is determined from it's thickness and not its orientation. Scarlett discloses “[i]n some examples, these polarizer plates 112 are instead waveplates that provide partial polarization state rotation as beams traverse the cavity 104,” [0025]; “plates 208, like the plates 112, may be polarizers or waveplates,” [0035]; “polarization plate or waveplate,” [0040]; “a pair of wave plates,” claim 10. When referring to wave-plate, the two most common types of wave-plates are half-wave or quarter-wave plates. Selecting one of the two specific types of wave plates can be regarded as an obvious selection of a wave plate type. The advantage of using half-wave plate is to shift the polarization direction of linearly polarized light, while the quarter-wave plate it to convert linearly polarized light into circularly polarized light and vice versa. The rejection stands. 
The applicant argues that none of the references discloses “identifying a biological material in a sample medium based on a signature of circularly birefringent properties of a sample medium.” This is not persuasive, as explained below because Scarlett2 discloses the use of a light source 104 coupled with wavelength selectors (e.g., acousto-optical tunable filters, monochromators, etc.) so that the user may select different frequencies for the light beam originating out of the light source 104 ([0014]) and a processing unit 310, a memory unit 315 that includes a detector module 320 and a birefringence database 325 ([0020]-[0021], Fig. 3). It also specifies that an angle of split or rotation in the light beam may depend on a frequency of the light beam, the material composition of the test sample 114 and consequently a data set of the birefringence may be obtained by varying the frequency of the light beam. Scarlett2 further teaches the use of a reference database to store the signature birefringence of different materials for the purpose of determining the material composition of the test sample based on the comparison ([0011], [0031], [0032], Claim 5) and to identify specific biological materials such as molecular composition of the biomarkers or identification of cancer cells recovered from patients ([0033], Claims 18, 19).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the signal processing device being configured (i) to analyze the exiting beam from the cavity over a range of beam wavelengths and (ii) to identify a biological material in the sample medium based on the signature of the circularly birefringent properties of the sample medium by comparing the signature to a database of stored signatures for different biological materials for the purpose of determining the material composition of the test sample.

The rejection stands.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/427,394, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application provides four pages of specification disclosure, no claims, and the figures 1-4 that do not correspond to any of the figures of the current application and these do not provide enough subject matter to cover any of the claims as written. For example, 62/427,394 does not even mention biological material, specific chiral molecules, long chain molecules, amino acid, protein, sweat, saliva or breath of organisms. Accordingly, none of the Claims of the current application are entitled to the benefit of Application No. 62/427,394.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 10-13 are rejected under 35 U.S.C. 103 as obvious over Scarlett (US 2016/0259625 A1) in view of Scarlett2 (US 2014/0362378 A1).
.
Regarding Independent Claim 1, Scarlett discloses an optical system (Figs. 1, 2, 5, 6, and 8-10, Claim 1, throughout the text) for analyzing and identifying a circularly birefringent sample medium, comprising:
an optical cavity (104, or 205, or 404) formed by a first mirror (106, or 204, or 402) and a second mirror (108, or 108’, or 206, or 406), wherein the first mirror is configured to receive into the cavity a beam from a beam source (102 or 202, [0023], [0035]), and wherein the first mirror and the second mirror are positioned to propagate the beam over a plurality of roundtrip traversals of the cavity ([0006], [0009], [0010], [0028], Claim 1);
a circularly birefringent sample medium within the optical cavity (110, or 210, or 410, “beam through the same medium ... in the case of circular birefringence,” [0031]), the circularly birefringent sample medium configured to receive the beam and temporally separate the beam into components with either clockwise or counter-clockwise rotating polarization states with each roundtrip traversal (this limitation is an intended use recitation since a recitation with respect to material intended to be worked upon by claimed apparatus does not impose any structural limitations upon claimed apparatus which differentiate it from prior art apparatus, see MPEP 2115. The limitation is implicit, based on [0029], “beams exiting the birefringent medium each traversal (see, e.g., FIG. 3) will have been separated into two beam components with perpendicular polarization states” and [0031], “beam through the same medium …in the case of circular birefringence”);
two waveplates positioned within the optical cavity (two 112, or two 208, or two 306-only one shown, or two 408, “[i]n some examples, these polarizer plates 112 are instead waveplates that provide partial polarization state rotation as beams traverse the cavity 104,” [0025]; “plates 208, like the plates 112, may be polarizers or waveplates,” [0035]; “polarization plate or waveplate,” [0040]; “a pair of wave plates,” claim 10) one of the two waveplates being positioned between the first mirror and the circularly birefringent sample medium within the optical cavity, and the other of the waveplates being positioned between the second mirror and the circularly birefringent sample medium within the optical cavity (see Figs.), the waveplates configured to induce a change in the polarization state of the beam or the beam components ([0026], [0028], [0031], [0032], [0035], [0042], specifically, “the present techniques provide for continuous rotation of the beam within a cavity, wherein polarization of the beam is rotated each traversal and in such a manner that beam splitting occurs continuously within the cavity,” [0031]; “to assure splitting with each pass, the beam polarization is rotated using optical elements also placed within the cavity,” [0046]); 
a photodetector (114, or 212, or 412) positioned to receive an exiting beam from the cavity after a threshold number of traversals of the beam (abstract, [0009], [0010], [0029], [0032], [0040], Claim 1) and detect a signature of the circularly birefringent properties of the sample medium by measuring spectral response of the exiting beam ([0023], [0030]-[0032], [0043]-[0044]); and
a signal processing device, having one or more processors and one or more memories ([0036], [0038]).
Scarlett is silent regarding the waveplates being “quarter-wave or half-wave plates” and the processor being configured (i) to analyze the exiting beam from the cavity over a range of beam wavelengths and (ii) to identify a biological material in the sample medium based on the signature of the circularly birefringent properties of the sample medium.
The two most common types of waveplates are half-wave or quarter-wave plates. Selecting one of the two specific types of wave plates can be regarded as an obvious selection of a wave plate type. The advantage of using half-wave plate is to shift the polarization direction of linearly polarized light, while the quarter-wave plate it to convert linearly polarized light into circularly polarized light and vice versa. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use one of the most common types of waveplates, specifically, using half-wave plate to shift the polarization direction of linearly polarized light, while the quarter-wave plate to convert linearly polarized light into circularly polarized light and vice versa. 
Scarlett2 discloses the use of a light source 104 coupled with wavelength selectors (e.g., acousto-optical tunable filters, monochromators, etc.) so that the user may select different frequencies for the light beam originating out of the light source 104 ([0014]) and a processing unit 310, a memory unit 315 that includes a detector module 320 and a birefringence database 325 ([0020]-[0021], Fig. 3). It also specifies that an angle of split or rotation in the light beam may depend on a frequency of the light beam, the material composition of the test sample 114 and consequently a data set of the birefringence may be obtained by varying the frequency of the light beam. Scarlett2 further teaches the use of a reference database to store the signature birefringence of different materials for the purpose of determining the material composition of the test sample based on the comparison ([0011], [0031], [0032], Claim 5) and to identify specific biological materials such as molecular composition of the biomarkers or identification of cancer cells recovered from patients ([0033], Claims 18, 19).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the signal processing device being configured (i) to analyze the exiting beam from the cavity over a range of beam wavelengths and (ii) to identify a biological material in the sample medium based on the signature of the circularly birefringent properties of the sample medium by comparing the signature to a database of stored signatures for different biological materials for the purpose of determining the material composition of the test sample.
Regarding Claim 8, the combination of Scarlett and Scarlett2 discloses the optical system of claim 1, wherein the signal processing device is configured to identify the biological material by comparing the signature to a database of stored signatures for different biological materials (as applied to Claim 1, Scarlett2, [0011], [0031], [0032], Claim 5).
Regarding Claim 10, the combination of Scarlett and Scarlett2 discloses the optical system of claim 1, wherein the first mirror and the second mirror are both curved mirrors (Scarlett, Figs. 1, 2, and 9, [0034], Claim 6).
Regarding Claim 11, the combination of Scarlett and Scarlett2 discloses the optical system of claim 1, wherein the first mirror and the second mirror are both flat mirrors (Scarlett, Figs. 5 and 6, [0033], [0035], Claim 7).
Regarding Claim 12, the combination of Scarlett and Scarlett2 discloses the optical system of claim 1, wherein the first mirror is highly reflective and the second mirror is partially reflective (Scarlett, Fig. 9, [0033], [0045], Claim 8).
Regarding Claim 13, the combination of Scarlett and Scarlett2 discloses the optical system of claim 1, wherein the first mirror has an entrance hole for receiving the beam from the beam source, and wherein the second mirror has an exit hole for producing the energy to the photodetector (Scarlett, Fig. 2, [0024], [0034], Claim 9).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scarlett (US 2016/0259625 A1) and Scarlett2 (US 2014/0362378 A1) in view of Basting (US 6,614,828 B1).
Regarding Claim 4, the combination of Scarlett and Scarlett2 discloses the optical system of claim 1; however, it is silent regarding, wherein the beam source is a tunable beam source configured to produce the beam over a range of wavelengths.
Basting discusses a light source (abstract) and teaches the beam source is a tunable beam source configured to produce the beam over a range of wavelengths (col. 2, lines 55-59), wherein a tunable laser system is provided including a resonator and a gain medium excited by a power supply for generating a spectral output emission, and a wavelength selection unit including an angular dispersion element with the advantage of controlling the output emission wavelength (col. 4, lines 45-55).. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the beam source be a tunable beam source configured to produce the beam over a range of wavelengths for the purpose of controlling the output emission wavelength.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure. See parent application for other cited relevant art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877